Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Hurt and William Turner petition for a writ of mandamus seeking a ruling by the district court in two actions. Although unreasonable delay in the district court may be a reason to grant mandamus relief, see Johnson v. Rogers, 917 F.2d 1283, 1285 (10th Cir.1990), the district court’s docket sheets reflect that final orders have been entered in each case and there are no outstanding matters requiring attention by the district court. Accordingly, while we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.